MAINE	SUPREME	JUDICIAL	COURT	                                                           Reporter	of	Decisions	
Decision:	    2018 ME 71 
Docket:	      Ken-17-537	
Submitted	
  On	Briefs:	 April	25,	2018	
Decided:	     May	22,	2018	
                                                                                                                	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	CHILD	OF	STEPHEN	E.	
	
	
PER	CURIAM	

          [¶1]		Stephen	E.	appeals	from	a	judgment	of	the	District	Court	(Waterville,	

Mathews,	J.)	terminating	his	parental	rights	to	his	child	pursuant	to	22	M.R.S.	

§	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(iv)	 (2017).1	 	 He	 raises	 directly	 on	

appeal	a	claim	of	ineffective	assistance	of	counsel	at	the	hearing	on	the	petition	

to	terminate	his	parental	rights.2		The	father	does	not	challenge	the	merits	of	

the	court’s	judgment	terminating	his	parental	rights.		Because	the	father	failed	

to	present	a	prima	facie	case	of	ineffective	assistance	of	counsel	and	the	record	



    1		The	District	Court	(Waterville,	Mathews,	J.)	also	entered	a	judgment	terminating	the	mother’s	

parental	rights.		The	mother	does	not	appeal	from	that	judgment.	
   	
   2	 	 The	 father	 also	 makes	 an	 ineffective-assistance-of-counsel	 claim	 in	 his	 direct	 appeal	 of	 the	

jeopardy	order,	alleging	that	his	attorney	failed	to	challenge	the	court’s	jurisdiction,	pursuant	to	the	
Uniform	 Child	 Custody	 Jurisdiction	 and	 Enforcement	 Act	 (UCCJEA),	 19-A	 M.R.S.	 §§	1731-1783	
(2017).		We	need	not	reach	the	father’s	argument	because,	even	assuming	that	the	claim	is	cognizable	
on	appeal,	the	father	has	failed	to	make	a	prima	facie	showing	of	ineffectiveness.		See	In	re	Corey	T.,	
2018 ME 20,	¶	4	n.3,	178 A.3d 1238;	see	also	In	re	Evelyn	A.,	2017 ME 182,	¶	19,	169 A.3d 914.		Title	
22	M.R.S.	§	4031(3)	(2017)	expressly	states	that	the	provisions	of	the	UCCJEA	“do	not	apply	to	child	
protection	proceedings.”	
2	

evidence	 supports	 the	 court’s	 findings	 and	 discretionary	 determinations,	 we	

affirm	the	judgment.	

                                           I.		CASE	HISTORY	

          [¶2]		In	July	2016,	the	 mother	of	the	child	relocated	from	New	York	to	

Maine,	 bringing	 the	 child	 with	 her.3	 	 After	 being	 notified	 by	 New	 York	 child	

protective	authorities	of	an	open	case	in	New	York	and	after	another	child	in	

the	mother’s	home	made	a	plea	for	help,	the	Maine	Department	of	Health	and	

Human	 Services	 began	 an	 investigation.	 	 On	 August	 5,	 2016,	 the	 Department	

and	law	enforcement	officials	placed	the	child	in	a	six-hour	hold,	see	15	M.R.S.	

§	3501(1)-(2)	 (2017),	 due	 to	 safety	 concerns	 for	 the	 child	 and	 the	 mother’s	

unwillingness	 to	 cooperate.	 	 The	 Department	 then	 initiated	 this	 child	

protection	proceeding.		See	22	M.R.S.	§	4032	(2017).		The	court	(Dow,	J.)	entered	

a	preliminary	protection	order,	placing	the	child	in	Department	custody.		See	

22	M.R.S.	§§	4034,	4036	(2017).		

          [¶3]		On	August	22,	2016,	a	summary	preliminary	hearing	was	held.		The	

court	 (E.	 Walker,	 J.)	 determined	 that	 the	 father,	 who	 did	 not	 appear	 but	 was	

represented	 by	 counsel,	 had	 not	 been	 provided	 with	 sufficient	 notice.	 	 The	


     3	 	 The	 Department	 of	 Health	 and	 Human	 Services	 also	 initiated	 a	 child	 protection	 proceeding	

involving	another	child	of	the	mother,	who	has	a	different	father	and	whom	the	mother	also	brought	
to	Maine.		In	re	Emma	B.,	2017 ME 187,	¶	5	&	n.2,	169 A.3d 945.	
                                                                                      3	

father	did	participate	telephonically	in	a	case	management	conference	held	that	

same	day.		See	M.R.	Civ.	P.	43(a).			

       [¶4]	 	 The	 court	 (Mathews,	 J.)	 held	 a	 contested	 jeopardy	 hearing	 in	

December	2016	at	which	the	father	participated	telephonically.		By	order	dated	

January	19,	2017,	the	court	found	jeopardy	to	the	child	based	on	the	following	

facts:			

              This	 family	 came	 to	 the	 Department’s	 attention	 when	 the	
       State	 of	 New	 York	 notified	 the	 Maine	 Department	 of	 Health	 and	
       Human	Services	.	.	.	of	an	open	case	it	had	with	[the	mother].		[The	
       mother]	had	left	New	York	with	[her	children]	to	reside	in	Maine.		
       [The	 mother]	 left	 New	 York,	 in	 large	 part	 to	 escape	 from	 [the	
       father]	 who	 had	 subjected	 her	 to	 domestic	 violence	 for	 several	
       years.	.	.	.			
              	
       	      .	.	.	.	
              	
              [The	 father]	 has	 subjected	 [the	 mother]	 to	 physical	 and	
       emotional	abuse.		The	Court	finds	[the	mother’s]	testimony	on	the	
       domestic	 violence	 very	 credible.	 	 The	 physical	 abuse	 included	
       scratching,	biting,	cutting,	kicking	and	punching	[the	mother].		In	
       2013,	[the	mother]	was	hospitalized	with	four	broken	ribs,	a	fat	lip	
       and	two	black	eyes	from	a	beating	administered	by	[the	father].		In	
       late	July	2016	[the	father]	broke	into	[the	mother’s]	residence	and	
       sexually	 assaulted	 her.	 	 During	 this	 event,	 both	 of	 [the	 mother’s	
       children]	were	sleeping	in	her	bed.		In	the	middle	of	the	assault	[the	
       child]	 awoke	 and	 asked	 his	 father	 .	 .	 .	 why	 he	 was	 hurting	 his	
       mother.	 	 Shortly	 after	 this	 event	 [the	 mother]	 fled	 New	 York	 to	
       Maine	 with	 the	 assistance	 of	 a	 police	 officer	 and	 a	 domestic	
       violence	agency.	
              	
       	      .	.	.	.	
              	
4	

              [The	 father]	 denies	 that	 he	 abused	 [the	 mother]	 despite	
       overwhelming	evidence	to	the	contrary.		The	Court	does	not	find	
       him	believable.		In	his	estimation,	the	only	reason	[the	mother]	was	
       able	 to	 keep	 [the	 children]	 from	 going	 into	 state	 custody	 in	 New	
       York	was	because	he	lived	with	them.		Irrespective	of	this	position,	
       [the	father]	voluntarily	left	the	home	in	March	2016.		He	abandoned	
       [the	child]	in	circumstances	he	felt	were	unsafe	because	he	“knew	
       DHHS	 would	 catch	 up	 with	 [the	 mother].”	 	 [The	 father]	 takes	 no	
       responsibility	for	the	abuse	he	perpetrated,	the	trauma	he	inflicted	
       on	his	child	and	his	abdication	of	his	parental	role.		The	Court	finds	
       that	[the	father]	has	subjected	[the	child]	to	treatment	heinous	and	
       abhorrent	 to	 society	 as	 contemplated	 by	 22	 M.R.S.	
       §	4002(1-B)(A)(1)	and	has	abandoned	[the	child]	as	contemplated	
       by	22	M.R.S.	§	4002	(1-A)(F).			
              	
       [¶5]		Based	on	its	finding	of	two	aggravating	factors—that	the	father	had	

abandoned	the	child	and	that	the	father	had	subjected	the	child	to	treatment	

heinous	 and	 abhorrent	 to	 society—the	 court	 relieved	 the	 Department	 of	 its	

obligation	 to	 pursue	 reunification	 efforts	 with	 the	 father.	 	 See	 22	 M.R.S.	

§§	4002(1-A)(F),	(1-B)(A)(1),	4041(2)(A-2)(1)	(2017).	

       [¶6]		The	Department	filed	a	petition	to	terminate	the	father’s	parental	

rights	on	July	24,	2017.		The	father	was	served	the	petition	in	hand,	in	New	York,	

on	July	31.			

       [¶7]	 	 On	 September	 1,	 2017,	 the	 court	 (E.	 Walker,	 J.)	 held	 a	 case	

management	 conference	 at	 which	 the	 father	 did	 not	 appear.	 	 The	 father’s	

counsel	notified	the	court	that	his	contact	with	the	father	had	been	“minimal	at	

best,”	 that	 the	 father	 had	 not	 given	 him	 any	 direction	 other	 than	 a	 general	
                                                                                                              5	

request	 to	 contest	 the	 petition,	 and	 that	 the	 father	 had	 not	 responded	 to	

counsel’s	 email	 sent	 almost	 a	 month	 earlier	 regarding	 the	 case	 management	

conference.		Counsel	notified	the	court	that	he	was	considering	filing	a	motion	

to	 withdraw.	 	 Six	 days	 later,	 counsel	 filed	 a	 motion	 to	 withdraw,	 which	 was	

granted	 by	 the	 court	 (Mathews,	J.)	 on	 September	 14.4	 	 The	 court’s	 order	

provided	that	the	father	could	apply	for	the	assignment	of	new	counsel.			

        [¶8]	 	 On	 November	 8,	 2017—one	 week	 prior	 to	 the	 hearing	 on	 the	

petition	to	terminate	parental	rights—the	father	filed	a	letter,	which	included	

several	 attachments,	 expressing	 his	 dissatisfaction	 with	 the	 Department	 and	

his	former	counsel	and	defending	against	some	of	the	allegations	made	against	

him.		In	the	letter,	the	father	did	not	include	an	application	for	reappointment	

of	counsel,	move	for	a	continuance,	request	that	he	be	permitted	to	participate	

telephonically	 in	 the	 forthcoming	 termination	 hearing,	 or	 make	 any	 other	

arrangements	related	to	the	termination	hearing.			


   4	 	 In	 this	 case,	 counsel’s	 motion	 to	 withdraw	 was	 based	 on	 the	 client’s	 failure	 to	 adequately	

maintain	contact	with	counsel	to	the	extent	that	representation	had	become	“unreasonably	difficult.”		
In	child	protective	cases,	where	fundamental	rights	similar	to	the	liberty	interests	in	criminal	cases	
are	at	stake,	an	order	granting	withdrawal	should	be	conditioned	on	new	counsel	appearing	or	the	
party	expressly	waiving	the	right	to	counsel.		See	M.R.U.	Crim.	P.	44B	(“A	court	order	relieving	counsel	
does	not	become	effective	until	either	new	counsel	is	appointed	or	has	entered	an	appearance,	or	the	
court	determines	that	the	defendant	has	expressly	waived	the	right	to	counsel,	impliedly	waived	that	
right	by	conduct,	or	forfeited	that	right.”).		Immediate	withdrawal	of	counsel	could	be	ordered	when	
actions	by	a	party	cause	counsel	safety	or	integrity	concerns,	see	State	v.	Nisbet,	2016 ME 36,	¶¶	12,	
18,	27-39,	134 A.3d 840,	or	counsel’s	continued	representation	will	cause	counsel	to	be	in	violation	
of	the	Maine	Rules	of	Professional	Conduct,	see	id.	¶	42;	M.R.	Prof.	Conduct	1.16(a)(1)	&	cmts.	(2)-(3).	
6	

      [¶9]	 	 On	 November	 15,	 2017,	 the	 court	 held	 a	 one-day	 evidentiary	

hearing	on	the	Department’s	petition	to	terminate	the	father’s	parental	rights.		

Because	the	father	failed	to	appear	after	having	been	given	proper	notice	of	the	

termination	hearing,	the	hearing	was	held	in	his	absence.		That	same	day,	the	

court	entered	a	judgment	terminating	the	father’s	parental	rights.		The	court	

based	its	unfitness	and	best	interest	determination	on	the	following	findings:	

      [The	father]	last	had	contact	with	[the	child]	on	1/5/17	through	a	
      phone	conversation	facilitated	by	the	[Department].		[The	father]	
      has	not	attended	court	in	person.	.	.	.		He	has	not	appeared	in	any	
      capacity	since	the	jeopardy	hearing	.	.	.	.	He	has	not	[had]	contact	
      with	 the	 Department	 since	 1/9/2017,	 when	 he	 had	 a	 phone	 call	
      [with]	 the	 Department	 and	 his	 focus	 was	 on	 [the	 mother’s]	 ex-
      boyfriend.			
      	
      .	.	.	.	
      	
      [The	 father]	 has	 taken	 no	 steps	 to	 alleviate	 jeopardy	 issues	
      identified	in	the	jeopardy	order	dated	12/21/16.			
      	
      .	.	.	.		
      	
      The	 child	 is	 in	 need	 of	 protection	 and	 permanency.	 	 Since	 the	
      parents	 have	 failed	 to	 make	 meaningful	 progress	 towards	
      reunification	 in	 a	 time	 reasonably	 calculated	 to	 meet	 the	 child’s	
      needs	and	have	abandoned	the	child,	the	Court	finds	that	evidence	
      supports	 a	 finding	 that	 termination	 of	 parental	 rights	 is	 in	 [the	
      child’s]	best	interest.		The	child	has	resided	in	a	therapeutic	foster	
      care	home	since	February	14,	2017.		The	child	has	made	wonderful	
      gains	adjusting	to	school	and	the	home	since	the	initial	placement.		
      He	shares	a	significant	bond	with	his	foster	care	mom,	who	spends	
      substantial	one	on	one	time	with	the	child	and	works	in	his	school.		
      The	child	has	also	formed	bonds	with	the	other	child	in	the	home	
                                                                                                       7	

        and	 the	 foster	 care	 father.	 	 The	 child	 needs	 a	 permanency	 plan	
        which	 is	 achievable	 in	 a	 time	 reasonably	 calculated	 to	 meet	 his	
        needs.		The	permanency	plan	is	Adoption	.	.	.	.	
        	
        [¶10]		Based	on	these	findings,	the	court	found,	by	clear	and	convincing	

evidence,	that	the	father	(1)	has	abandoned	the	child,	(2)	is	unwilling	or	unable	

to	protect	the	child	from	jeopardy	and	that	these	circumstances	are	unlikely	to	

change	within	a	time	reasonably	calculated	to	meet	his	needs,	(3)	is	unwilling	

or	unable	to	take	responsibility	for	the	child	within	a	time	reasonably	calculated	

to	 meet	 the	 child’s	 needs,	 and	 (4)	 has	 failed	 to	 make	 a	 good	 faith	

effort	to	rehabilitate	 and	 reunify	 with	 the	 child.5	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(b)(i)-(iv).		The	court	also	found	that	termination	of	the	father’s	

parental	 rights	 is	 in	 the	 best	 interest	 of	 the	 child.	 	 See	 22	 M.R.S.	

§	4055(1)(B)(2)(a).	 	 The	 father	 filed	 a	 timely	 notice	 of	 appeal.	 	 See	 22	 M.R.S.	

§	4006	(2017);	M.R.	App.	P.	2A(a),	(b)(1),	2B(c)(1).	

                                      II.		LEGAL	ANALYSIS	

        [¶11]	 	 In	 his	 appeal,	 the	 father	 asserts	 a	 claim	 that	 his	 counsel’s	

withdrawal	two	months	before	the	termination	hearing	amounts	to	ineffective	



   5		Although	the	court	found	that	the	father	has	taken	no	steps	to	address	issues	in	the	reunification	

plan,	the	record	demonstrates	that	reunification	was	ordered	only	as	to	the	mother	and	that	the	court	
relieved	the	Department	of	its	obligation	to	pursue	reunification	efforts	with	the	father	after	finding	
two	aggravating	factors	at	the	jeopardy	hearing.		In	all	other	respects,	the	court’s	factual	findings	are	
fully	supported	by	competent	evidence	in	the	record.	
    	
8	

assistance	of	counsel	because	the	father	was	left	without	representation	at	the	

termination	hearing	and	no	case	was	presented	on	his	behalf.6			

         [¶12]	 	 There	 are	 two	 ways	 in	 which	 a	 parent	 can	 raise	 a	 claim	 of	

ineffective	representation	in	a	termination	case.		In	re	Tyrel	L.,	2017 ME 212,	

¶	7,	172 A.3d 916;	In	re	M.P.,	2015 ME 138,	¶	27,	126 A.3d 718.		“First,	if	there	

are	no	new	facts	that	the	parent	seeks	to	offer	in	support	of	the	claim,	the	parent	

may	make	an	ineffectiveness	claim	in	a	direct	appeal	from	a	termination	order.”		

In	 re	 Aliyah	 M.,	 2016 ME 106,	 ¶	 6,	 144 A.3d 50.	 	 “Second,	 if	 the	 basis	 for	 the	

parent’s	 ineffectiveness	 challenge	 is	 not	 clear	 from	 the	 existing	 record	 and	

would	require	a	court	to	consider	extrinsic	evidence,	the	parent	must	promptly	

move	for	relief	from	a	judgment	terminating	his	or	her	parental	rights	pursuant	

to	M.R.	Civ.	P.	60(b)(6).”		Id.		Regardless	of	how	the	parent	presents	the	claim,	

the	parent	“must	execute	and	file	an	affidavit	stating,	with	specificity,	the	basis	

for	 the	 claim.”	 	 Id.	 ¶	 7.	 	 Here,	 the	 father	 asserts	 his	 claim	 by	 taking	 a	 direct	

appeal.	

         [¶13]	 	 On	 a	 direct	 appeal,	 “we	 will	 review	 the	 existing	 record	 to	

determine	whether	the	evidence	in	that	record	creates	a	prima	facie	showing	


     6		The	father	filed	with	his	notice	of	appeal	a	signed	and	sworn	affidavit	stating	with	specificity	the	

basis	 for	 his	 claim.	 	 See	 In	 re	 M.P.,	 2015 ME 138,	 ¶	 21,	 126 A.3d 718;	 see	 also	 In	 re	 Aliyah	 M.,	
2016 ME 106,	¶¶	7,	10,	144 A.3d 50.	
                                                                                     9	

of	ineffectiveness.”		Id.	¶	12.		The	father	bears	the	burden	to	demonstrate	that	

“(1)	counsel’s	 performance	 was	 deficient,	 i.e.,	 that	 there	 has	 been	 serious	

incompetency,	 inefficiency,	 or	 inattention	 of	 counsel	 amounting	 to	

performance	 .	 .	 .	 below	 what	 might	 be	 expected	 from	 an	 ordinary	 fallible	

attorney,	 and	 (2)	 the	 parent	 was	 prejudiced	 by	 the	 attorney’s	 deficient	

performance	in	that	counsel’s	conduct	so	undermined	the	proper	functioning	

of	the	adversarial	process	that	the	trial	cannot	be	relied	on	as	having	produced	

a	just	result.”		In	re	M.P.,	2015 ME 138,	¶	27,	126 A.3d 718 (citations	omitted).		

The	father’s	contention	is	deficient	in	several	respects.			

      [¶14]	 	 First,	 the	 father	 asserts	 that	 it	 was	 improper	 for	 counsel	 to	

withdraw	 from	 his	 representation	 by	 citing	 numerous	 rules	 of	 professional	

conduct.		To	the	extent	that	the	father	challenges	the	trial	court’s	original	grant	

of	the	motion	to	withdraw	and	removal	of	counsel,	his	argument	is	not	properly	

presented,	and,	in	any	event,	is	not	persuasive.		See	22	M.R.S.	§§	4005(2),	4006	

(2017);	In	re	Ryan	G.,	2017 ME 214,	¶	1	n.1,	173 A.3d 142;	In	re	L.R.,	2014 ME 95,	

¶	9,	97 A.3d 602 (“Section	4006	unequivocally	provides	that	in	child-protective	

cases	 orders	 other	 than	 termination	 orders,	 jeopardy	 orders,	 or	 orders	

authorizing	medical	treatment	‘are	not	appealable.’”).	
10	

      [¶15]	 	 Second,	 the	 father	 has	 not	 demonstrated	 that	 counsel’s	

performance	 at	 the	 termination	 hearing	 was	 deficient	 where	 counsel	 had	

withdrawn	 months	 earlier	 with	 leave	 of	 the	 court.	 	 Indeed,	 the	 father’s	 brief	

asserts	 that	 “[i]t	 is	 impossible	 to	 know	 what	 would	 have	 occurred,	 had	 trial	

counsel	 not	 withdrawn	 from	 representation.”	 	 A	 prerequisite	 to	 establishing	

that	 counsel’s	 performance	 was	 “below	 what	 might	 be	 expected	 from	 an	

ordinary	fallible	attorney”	is	that	counsel	was	a	participant	in	the	proceeding.		

      [¶16]	 	 To	 the	 extent	 that	 the	 father	 argues	 that	 counsel’s	 act	 of	

withdrawing	 from	 the	 representation	 of	 a	 client	 who	 had	 abandoned	

communication	and	contact	with	counsel	well	in	advance	of	trial	constitutes	a	

deficient	performance,	his	argument,	without	more,	is	not	persuasive.		Cf.	In	re	

Frederick	 P.,	 2001 ME 138,	 ¶¶	 9-11,	 779 A.2d 957;	 State	 v.	 McLaughlin,	

567 A.2d 82,	 83	 (Me.	 1989).	 	 But	 cf.	 In	 re	 Ryan	 G.,	 2017 ME 214,	 ¶	1	 n.1,	

173 A.3d 142  (cautioning	 against	 the	 removal	 of	 counsel	 from	 a	 parent	

involved	in	a	child	protection	proceeding).			

      [¶17]	 	 Third,	 the	 father	 claims	 that	 he	 was	 prejudiced	 by	 counsel’s	

withdrawal	because—without	counsel—he	was	deprived	of	the	opportunity	to	

testify	 on	 his	 own	 behalf,	 present	 witnesses,	 and	 cross-examine	 the	
                                                                                                   11	

Department’s	witnesses.7		Contrary	to	the	father’s	contention,	the	father	could	

have	participated	in	the	termination	hearing	without	the	aid	of	counsel.		Cf.	In	re	

T.B.,	2013 ME 49,	¶	15,	65 A.3d 1282.		The	father	had	previously	participated	

telephonically	in	a	case	management	conference	and	at	the	jeopardy	hearing,	

and	therefore	was	aware	that	he	could	remotely	take	part	in	the	termination	

proceeding.			

       [¶18]		Furthermore,	counsel	withdrew	from	the	case	two	months	before	

the	 termination	 hearing,	 leaving	 the	 father	 adequate	 time	 to	 apply	 for	

replacement	counsel	who	could	have	presented	a	defense	on	his	behalf.		The	

father	 never	 requested	 substitute	 counsel,	 however,	 despite	 the	 court’s	

invitation	to	do	so.		Cf.	id.	¶¶	18-19.		The	result	of	the	termination	hearing	not	

being	 to	 his	 liking,	 the	 father	 claims	 on	 appeal	 that	 he	 was	 aggrieved	 by	 his	

counsel’s	withdrawal—yet	he	failed	to	maintain	contact	with	counsel,	failed	to	

cooperate	with	counsel,	failed	to	request	substitute	counsel,	failed	to	request	a	

continuance,	failed	to	respond	to	court	notices,	failed	to	appear	in	any	capacity	

after	 the	 jeopardy	 hearing,	 and	 does	 not	 challenge	 the	 merits	 of	 the	 court’s	



   7		In	his	reply	brief,	the	father	appears	to	reframe	his	argument,	asserting	that	he	was	denied	the	

right	to	counsel	and	therefore	was	deprived	of	due	process.		The	father’s	argument	is	deemed	waived.		
See	Lincoln	v.	Burbank,	2016 ME 138,	¶	41,	147 A.3d 1165 (“An	issue	raised	for	the	first	time	in	a	
reply	brief	may	be	viewed	as	not	preserved	for	appeal.”).		In	any	event,	we	are	not	persuaded	by	his	
argument	and	do	not	address	it	further.	
12	

judgment	 terminating	 his	 parental	 rights.	 	 The	 father’s	 claim	 of	 ineffective	

assistance	 is	 not	 persuasive	 when,	 like	 the	 reunification	 process,	 he	 was	 a	

nonparticipant	in	the	judicial	process.	

         [¶19]		Because	the	father,	although	notified	of	the	termination	hearing,	

failed	to	appear	at	the	hearing	and	failed	to	seek	any	relief	from	the	court	in	his	

November	8	letter	or	at	any	other	time	after	counsel	withdrew,	the	father	has	

not	demonstrated	prejudice	that	“so	undermined	the	proper	functioning	of	the	

adversarial	process	that	the	trial	cannot	be	relied	on	as	having	produced	a	just	

result.”		See	In	re	M.P.,	2015 ME 138,	¶	27,	126 A.3d 718 (citation	omitted).	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	     	      	     	     	
	
Valerie	A.	Randall,	Esq.,	Rioux,	Donahue,	Chmelecki	&	Peltier	LLC,	Portland,	for	
appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Hunter	C.	Umphrey,	Asst.	Atty.	Gen,	Office	
of	the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
	
Waterville	District	Court	docket	number	PC-2016-48	
FOR	CLERK	REFERENCE	ONLY